



COURT OF APPEAL FOR ONTARIO

CITATION:
Chan v. Toronto Standard
    Condominium Corporation No. 1834, 2012 ONCA 312

DATE: 20120514

DOCKET: C53242

MacPherson, Gillese and Blair JJ.A.

BETWEEN

Elizabeth Anne Chan

Applicant (Appellant)

and

Toronto Standard Condominium Corporation No. 1834

Respondent (Respondent)

Elizabeth Anne Chan appearing in person, assisted by
    George Chan

Michael Spears, for the respondent

Heard: May 9, 2012

On appeal from the judgment of Justice Beth A. Allen of
    the Superior Court of Justice, dated January 6, 2011.

ENDORSEMENT

[1]

The appellant Elizabeth Chan appeals from the judgment of Allen J. of
    the Superior Court of Justice dated January 6, 2011.  In that judgment, the
    application judge dismissed the appellants application to vacate a lien that
    was registered against title to her condominium unit on the basis that the lien
    was properly registered in accordance with the notice provisions under the
Condominium
    Act
and that the amount claimed ($8502.28 to repair the damage caused by
    the leak) complied with the requirements of the Declaration and Rules of the
    Corporation.

[2]

In the judgment, the application judge also granted the respondents
    application to enforce the single family use restriction set out in the
    Declaration and to order the removal of locks installed by the appellant on
    some of the interior doors in her unit.

[3]

The appellant appeals on three bases.

[4]

First, in relation to the water leak/lien issue, the appellant contends
    that the application judge made findings of fact in the absence of supporting
    evidence and ignored important case law in reaching her decision. We disagree.
    There was sufficient evidence to support the application judges essential
    factual finding, namely, that the water damage in unit 2208 was caused by a
    leak in the appellants unit, 2308.

[5]

Second, the appellant contends that the application judge erred by
    declaring that her unit was not a single family residence.  The basis for this
    submission was that there were many other units in the condominium in which
    groups of non-family tenants resided.

[6]

In our view, the application judge was correct to conclude that the
    occupancy in unit 2308 was outside the Declaration and Rules of the
    Corporation.  In addition, there was not a sufficient evidentiary record to
    support an estoppel grounded argument for the appellant.

[7]

Third, the appellant submits that the application judge erred by
    ordering the appellant to remove all locks installed on the interior doors of
    the unit.  We disagree.  These locks were a clear violation of the Declaration.

[8]

In support of its three grounds of appeal, the appellant seeks to
    introduce fresh evidence, namely, three affidavits.  We decline to admit the
    fresh evidence.  Two of the three affidavits are mainly a repetition of the
    existing affidavits put forward by the appellant and the third, Ms. Mecoles,
    has no real content or relevance.

[9]

Finally, the appellant challenges the costs award of $41,706.28 on a
    full indemnity basis.  We see no basis for interfering with this award.  With
    respect to the appellants argument that this award may be increased if the
    respondent seeks additional actual costs above this amount, the appellant
    will have the right to have those costs, if demanded, assessed under s. 9 of
    the Solicitors Act.

[10]

The
    appeal is dismissed.  The respondent is entitled to its costs fixed at $7,000
    inclusive of disbursements and applicable taxes.

J.C.
    MacPherson J.A.

E.E.
    Gillese J.A.

R.A.
    Blair J.A.


